Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5, 7-8, 11-13, 19-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 13 all of the prior art of record fails to teach or suggest the limitation of claim 1, 1 vehicle traveling control apparatus comprising: a peripheral environment information acquirer configured to be mounted on an own vehicle and to acquire peripheral environment information around the own vehicle; a map information database configured to store road map information; one or more processors configured to execute programs stored in a memory, wherein the programs when executed cause the one or more processors to: ; set a target travel path to be traveled by the own vehicle under an automatic driving mode based on i) the stored road map information and ii) input destination information, wherein the target travel path is set along a first traveling lane of a road, the road including i) a first side, ii) a second side opposite the first side, iii) a first road shoulder on the first side, and iv) a second road shoulder on the second side, the first traveling lane being a traveling lane that is closest to the first road shoulder of the road;  determine, based on the acquired peripheral environment information, that first and second lane markers marking a left and a right of 2 the first traveling lane in which the own vehicle travels, are unrecognized; acquire, from an external server, weather information and snow-removal information along the target travel path; determine that a road surface of the road on which the own vehicle is traveling is covered with snow based on the unrecognized first and second lane markers and the acquired weather information; in response to determining that the road surface of the road is covered with snow based on the unrecognized first and second lane markers and the acquired weather information, 1) estimate, based on the stored road map information, an actual position of the first lane marker located closer to the first road shoulder of the first traveling lane of the snow covered road, 2) detect, based on the acquired peripheral environment information, a first border between a first snow wall on the first side of the road and the snow covered road surface, and 3) calculate a lateral position distance between the estimated actual position of the first lane marker and the detected first border; determine that the calculated lateral position distance between the estimated actual position of the first lane marker and the detected first border is greater than an allowance width; in response to determining that the calculated lateral position distance between the estimated actual position of the first lane marker and the detected first border is greater than the allowance width, 1) determine, based on the acquired peripheral environment information and the acquired snow removal information, a travelable region distance between the first snow wall on the first side of the snow covered road and a second snow wall on the second side of the snow covered road, and 2) calculate a virtual lane width each of one or more virtual lanes by dividing the travelable region distance determined based on the acquired information of the road surface acquired using the peripheral environment information acquirer by a number of lanes on the road determined based on the road map information stored in the map information database, wherein a number of one or more virtual lanes matches the number of lanes on the road; estimate, based on the peripheral environment information or peripheral vehicle information on the external server, a lateral position of a peripheral vehicle traveling on 3 the road in a same direction as the own vehicle, the peripheral vehicle traveling on one of the first traveling lane or a second traveling lane on the road; determine, based on the estimated lateral position of the peripheral vehicle, that a deviation amount of the peripheral vehicle from a center of the one of the first traveling lane or the second traveling lane on which the peripheral vehicle is traveling exceeds a deviation amount threshold; determine, based on the calculated virtual lane width and the estimated lateral position of the peripheral vehicle, a lateral divergence amount of the peripheral vehicle by comparing a center of the peripheral vehicle with a center of one of the one or more virtual lanes in the lateral direction of the road; when the peripheral vehicle is determined to be traveling within the one of the one or more virtual lanes based on determining that the lateral divergence amount is less than a lateral divergence amount threshold, correct a lateral position of the target travel path along the road and set a new target travel path using the corrected lateral position of the target travel path along the road such that the own vehicle travels along a center of a virtual lane that corresponds to the first traveling lane under the automatic driving mode; and when the peripheral vehicle is determined to be diverging from the one of the one or more virtual lanes based on determining that the lateral divergence amount is equal to greater than the lateral divergence amount threshold, cancel the automatic driving mode. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art US 20200086866 A1 discloses a traveling control system comprises: a detection unit that detects another vehicle traveling in the periphery and peripheral environmental information; an acquisition unit that acquires, based on detected information, a range of a lane on which a self-vehicle travels; a first determination unit that determines, based on the detected information, approach of the other vehicle traveling in the periphery to the acquired lane, on which the self-vehicle travels; and a control unit that performs traveling control to increase a distance between the self-vehicle and the other vehicle if it is determined by the first determination unit that the approach by the other vehicle is made, wherein as the traveling control, the control unit moves a traveling position of the self-vehicle in a lateral direction different from a side of the other vehicle.
All dependent claims are allowable for at least the reasons of claim 1 and/or 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquire
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665